Citation Nr: 0531474	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  92-12 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 40 percent 
for type II diabetes mellitus.

3.  Entitlement to a rating in excess of 10 percent for 
hepatomegaly.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
September 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
from RO rating decisions and was remanded in November 1993 
and April 1998.


FINDINGS OF FACT

1.  There is no diagnosis of PTSD which meets the statutory 
and regulatory requirements for service connection for such a 
disorder. 

2.  A psychiatric disability other than PTSD was not present 
during active duty service, was not manifested to a 
compensable degree within a year of discharge, and has not 
been etiologically related to active duty service. 

3.  Since the initial grant of service connection, the 
veteran's diabetes mellitus has not been manifested by 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider. 

4.  The veteran's hepatomegaly is not manifested by dietary 
restrictions, continuous medication, or other therapeutic 
measures, nor has it resulted in incapacitating episodes 
lasting at least two weeks.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric 
disability to include PTSD are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1154, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 4.125 (2005).

2.  The criteria for an initial rating in excess of 40 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119; 
Diagnostic Code 7913 (2005). 

3.  The criteria for a rating in excess of 10 percent for 
hepatomegaly have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic 
Code 7345 (in effect prior to and beginning July 2, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim for service connection

The veteran claims that he has a psychiatric disability, to 
include PTSD, which is due to his military service.  

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury or disease occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
psychoses are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any injury 
or disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  A diagnosis of a mental 
disorder must conform to the Diagnostic and Statistical 
Manual, Fourth Edition (DSM-IV). 38 C.F.R. § 4.125(a).

Service personnel records confirm that the veteran was 
awarded a Combat Infantryman Badge (CIB) for his service in 
Vietnam.  The CIB is indicative of participation in combat 
and, if an injury or disease is alleged to have been incurred 
or aggravated in combat, such incurrence or aggravation may 
be shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  "Satisfactory evidence" 
is credible evidence.  Collette v. Brown, 82 F.3d 389, 392 
(1996).  Such evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
incurrence of a disease or injury in service.  "However, the 
provisions of section 1154(b) do not provide a substitute for 
medical-nexus evidence. . ."  Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).  Section 1154(b) serves only to relax 
the evidentiary burden to establish incurrence of a disease 
or injury in service.  Id.

Service medical records are silent with respect to mental 
health complaints or treatment.  Although in a May 1969 
statement the veteran recollected that he was treated for a 
nervous condition within 12 days of his discharge from 
service, relevant medical evidence only reflects that he was 
hospitalized at a VA facility in October 1966 for residuals 
of malaria.  The actual record of hospitalization does not 
reference any psychiatric symptoms.      

He did seek VA mental health consultation in June 1969, 
complaining of marked insomnia, restlessness, periods of 
forgetfulness, and ill-humored episodes which he related to 
his military service.  The veteran reported that he had tried 
unsuccessfully to get treatment for these symptoms since 
discharge.

Medical evidence thereafter is silent with respect to mental 
health treatment until February 1988, when the veteran's 
complaints of insomnia, anxiety, pain, and muscle spasm in 
connection with his back impairment were diagnosed as major 
depression.  Private treatment records reflect that he has 
received psychiatric treatment since 1990.  These records 
include diagnoses of PTSD and major depression with dysthymic 
disorder.  These records also include entries opining that 
the veteran's PTSD is the result of his combat experiences.  
Yet following a December 1990 VA psychiatric examination 
(which included review of his medical folder), he was 
diagnosed as having no gross psychiatric disorder.  

At a January 1992 local hearing, he testified that he 
initially sought VA psychiatric treatment in 1966.  After a 
period of no VA treatment for such complaints, he "resumed" 
VA psychiatric treatment in 1988.  He recalled that his 
nerves had started to flare up in 1984, after he had 
undergone treatment for a neurofibroma.  

Following an August 1994 VA examination (which included a 
review of the veteran's hospital records), he was diagnosed 
as having anxiety disorder, not otherwise specified, related 
to a back condition.  

A December 2000 statement from the Vet Center notes that the 
veteran suffered physical and emotional situations in Vietnam 
which limited his normal course of life.  VA outpatient 
treatment records include a March 1995 diagnosis to rule out 
PTSD and rule out atypical depression.  The records reflect 
continued treatment for PTSD.

The preponderance of the evidence shows that the veteran does 
not have a diagnosis of PTSD which meets the statutory and 
regulatory requirements for service connection for such 
disorder.  Section 4.125(a) of 38 C.F.R. requires that 
diagnoses of mental disorders conform to the fourth edition 
of the DSM- IV and that if a diagnosis is not supported by 
the findings on the examination report, the rating agency 
shall return the report to the examiner to substantiate the 
diagnosis.  The DSM-IV provides two requirements as to the 
sufficiency of a stressor: (1) A person must have been 
"exposed to a traumatic event" in which "the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others;" and (2) "the person's response [must have] 
involved intense fear, helplessness, or horror."  DSM-IV, 
Diagnostic Code 309.81.  These criteria are individualized 
(geared to the specific individual's actual experience and 
response).

In February 2004, the veteran underwent VA psychiatric 
evaluation by a board of two psychiatrists and a 
psychologist.  Following the examination and after reviewing 
the veteran's claims folder, the board wrote that 

the [veteran's] mental disorder does not 
meet the DSM-IV criteria to establish a 
diagnosis of PTSD.  Although 
. . . he was in multiple combat 
situations, he . . . was not able to 
specify and describe in detail . . . 
severe and horribly traumatic event[s] 
experienced in Vietnam.  The situations 
that he describes were unpleasant but not 
traumatic. . . . He was not observed to 
become anxious, distressed, or depressed 
when he was expressing his experiences in 
Vietnam.  He does not report feeling of 
intense fear, helplessness, or horror . . 
. when he was experiencing events in 
Vietnam.  There is no evidence in the 
[veteran's] clinical picture of avoidance 
of stimuli associated with the 
experiences in Vietnam.  His memories 
about Vietnam are not intrusive, 
persistent, and distressing thoughts 
interfering with daily function.  Since . 
. . we could not identify signs and 
symptoms of PTSD and a definite extreme 
traumatic stressor, we cannot establish a 
link between the stressor and the signs 
and symptoms of the [veteran's] mental 
disorder.

The Board acknowledges that certain VA, Vet Center, and 
private treatment records include a diagnosis of PTSD.  
However, there is no indication that any of these health care 
professionals had the benefit of actually reviewing the 
claims folder before making this diagnosis.  On the other 
hand, the VA examiner in December 1990 and the board of VA 
examiners who examined the veteran in February 2004 
specifically indicated that they had the benefit of reviewing 
the claims folder, and none of these medical professionals 
concluded that the veteran actually had PTSD. 

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion. See Sklar v. Brown, 5 Vet. 
App. 140 (1993).  

The February 2004 VA examination report (primarily because it 
was based on actual review of the claims folder) is the most 
probative evidence concerning the nature of the veteran's 
psychiatric disability.  With the information from the claims 
folder at hand, and clearly utilizing the criteria relating 
to PTSD found in DSM-IV, these examiners concluded that the 
veteran does not in fact have PTSD.  This echoed the 
conclusion of the VA examiner in December 1990 (as well as 
that made by a VA examiner in August 1994).  Therefore, the 
preponderance of the evidence is that he does not have a 
diagnosis of PTSD in accordance with the criteria set forth 
in 38 C.F.R. § 4.125.

The board of VA examiners in February 2004 did conclude that 
veteran's clinical history and mental status examination met 
the DSM-IV diagnosis of anxiety disorder, not otherwise 
specified.  This diagnosis adds to the various other 
diagnoses made concerning the veteran's psychiatric symptoms, 
such as major depression and dysthymic disorder.  Yet there 
is simply no evidence that any psychiatric disorder was 
present during active duty service, or manifested to a 
compensable degree within a year of discharge.  Moreover, no 
medical evidence has etiologically related any such 
psychiatric disability to the veteran's period of active 
duty.  Thus, the preponderance of the evidence is against a 
finding for service connection for a psychiatric disorder 
other than PTSD, as well.

To the extent that the veteran himself has claimed he 
currently has a psychiatric condition (to include PTSD) which 
is related to service, as a layman he has no competence to 
give a medical opinion on the diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As the preponderance of the evidence is against the claim for 
service connection for a psychiatric disability to include 
PTSD, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
  
II.  Claims for higher ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history and there must be emphasis upon the 
limitation of activity imposed by the disabling condition.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7. 

A.  Type II diabetes mellitus

In an appeal of an initial rating (such this one), 
consideration must be given to "staged" ratings, i.e., 
disability ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

The veteran has been found to have complications of diabetes 
(retinopathy, coronary artery disease, neuropathy, and 
erectile dysfunction) which are separately rated.  The 
ratings for such complications are not at issue herein.  
Furthermore, the evidence does not show further complications 
that would be separately ratable.  

A 40 percent rating is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  38 C.F.R. § 4.119, Diagnostic Code 7913.  Here, 
it is clearly shown that the veteran's diabetes requires 
insulin, restricted diet and regulation of activities.  

Yet a 60 percent rating for diabetes mellitus requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  Id.  Here, the 
veteran's disability clearly satisfies the second part of 
these requirements (i.e., he has complications that are 
separately compensably rated).  

However, it is not shown that he has had episodes of 
ketoacidosis or hypoglycemic reactions that required 
hospitalization or twice monthly diabetic care provider 
visits.  In fact, VA examination reports dated in December 
2001 and May 2002 reflect that he reported no history of 
ketoacidosis or hypoglycemic reactions.  These examination 
reports also confirm that he visited a diabetic care provider 
every three months.  Therefore, the criteria for a 60 percent 
rating for type II diabetes mellitus are neither met nor 
approximated.  Moreover, at no time during the pendency of 
this appeal has the veteran's diabetes mellitus caused 
symptomatology consistent with a rating in excess of 40 
percent and thus the veteran's claim must be denied.   
38 U.S.C.A. § 5107. 

B.  Hepatomegaly

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Hepatomegaly is not listed on the Rating Schedule.  Thus, the 
condition has been rated by analogy as chronic liver disease.  
See 38 C.F.R. §§ 4.20, 4.27, 4.114, Diagnostic Code 7345.

The criteria for rating chronic liver disease were revised 
effective July 2, 2001.  Since this appeal was pending at the 
time the applicable regulation was amended, the veteran is 
entitled to consideration of the new criteria from their 
effective date.  If the revised criteria are more favorable, 
the retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  VA advised the veteran of the 
changes in the pertinent rating criteria in a November 2004 
supplemental statement of the case and therefore he is not 
prejudiced by the Board's consideration of both sets of 
rating criteria.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  As detailed below, the Board finds that neither the 
prior nor the revised criteria are more favorable to the 
veteran.  

Under the prior criteria, infectious hepatitis, with 
demonstrable liver damage with mild gastrointestinal 
disturbance warrants a 10 percent rating.  Infectious 
hepatitis, with minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance of lesser degree 
and frequency but necessitating dietary restriction or other 
therapeutic measures warrants a 30 percent rating.  38 C.F.R. 
§ 4.114, Diagnostic Code 7345 (as in effect prior to July 2, 
2001).

Under the revised criteria, a 10 percent rating is warranted 
for intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  A 20 percent rating is warranted for daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  38 C.F.R. § 4.114, Diagnostic Code 7345 (as in 
effect beginning July 2, 2001).  In this case, neither the 
prior nor revised criteria for a rating in excess of 10 
percent are met.  

At an August 2000 VA examination, the veteran complained of 
diffuse upper abdominal pain associated with diarrhea and 
relieved after episodes, not associated with any other 
symptoms.  He also complained of fatigue weakness, 
depression, and anxiety.  Yet he denied vomiting, 
hematemesis, or melena and reported that he received no 
current treatment.  Clinically he appeared well nourished, 
well developed, and in no acute distress.  Abdominal 
examination revealed normal peristalsis, soft and 
depressible, with no palpable hepatomegaly.  He had no 
history of weight changes, hematemesis, or melena.  His liver 
was of normal size without superficial abdominal veins and no 
signs of liver disease.  Liver and spleen imaging was normal, 
and the veteran was diagnosed as having status post hepatitis 
A without residuals.  

Similarly, at an August 2001 VA examination, he complained of 
epigastric discomfort, fatigue, weakness, depression, and 
anxiety.  Yet he denied jaundice, dark urine, hematemesis, 
hematochezia, vomiting, melena, or any other major intestinal 
symptoms, and reported no treatment for any liver condition.  
Examination of his abdomen revealed normal peristalsis, soft 
and depressible, and no palpable liver or evidence of 
ascites.  While the veteran reported a history of weight gain 
and loss, there was no history of steatorrhea, malabsorption, 
or evidence of malnutrition, and his liver was normally sized 
without superficial abdominal veins.  The veteran was 
diagnosed as having hepatic dysfunction by history.  A 
November 2003 abdominal echogram revealed a normal-sized 
liver.  The impression included increased sound absorption of 
the liver as seen in fatty liver infiltration or 
hepatocellular disease.  

While the veteran has complained of epigastric discomfort, 
fatigue, weakness, depression, and anxiety, there is simply 
no evidence that his condition has necessitated dietary 
restrictions, continuous medication, or other therapeutic 
measures, nor has it resulted in incapacitating episodes 
lasting at least two weeks.  In short, there is no basis for 
assigning a rating in excess of 10 percent under either the 
prior or revised criteria and thus the veteran's claim must 
be denied.   
38 U.S.C.A. § 5107. 

C.  Extraschedular consideration

When a disability picture is so exceptional or unusual that 
the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.  
38 C.F.R. § 3.321(b)(1).  Yet no evidence has been presented 
that the veteran has been hospitalized for his diabetes 
mellitus or liver disability, or that these disabilities have 
impacted his ability to work to the extent that would warrant 
an extraschedular rating.   Indeed, the schedular ratings are 
already based upon the average impairment of earning 
capacity, and are intended to be considered from the point of 
view of the veteran's working or seeking work.  An 
extraschedular rating is not warranted for either disability.

III.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and provides an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The RO provided the veteran VCAA notice via letters sent in 
May 2001 and May 2002, which clearly advised him of the 
first, second and third elements required by Pelegrini II.  
He has never been explicitly asked to provide "any evidence 
in [his] possession that pertains" to his claims.  However 
he has effectively been notified of the need to provide such 
evidence.  The May 2001 and May 2002 letters informed him 
that additional information or evidence was needed to support 
his claims and asked him to send the information or evidence 
to the RO.  In addition, a November 2004 supplemental 
statement of the case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes the "any evidence in 
the claimant's possession" language.  Under these 
circumstances the Board is satisfied that the veteran has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Although VCAA notice was provided after the initial 
adjudication of the veteran's claims, he was not prejudiced 
thereby because this was harmless error.  The RO sent the 
veteran VCAA notice in May 2001 and May 2002, and 
readjudicated his claim concerning psychiatric symptoms in a 
July 2004 statement of the case and concerning his diabetes 
mellitus and liver disability in a November 2004 supplemental 
statement of the case.  VA has also provided him every 
opportunity to submit evidence, argue for his claims, and 
respond to VA notices.  

The veteran has not been specifically notified of the VCAA 
with respect to his claim relating type II diabetes mellitus 
as it applies to increased ratings.  However, this claim is, 
in essence, derivative of the March 2002 rating decision 
granting service connection and assigning the initial rating, 
and not based upon receipt of an application for benefits.  
Accordingly, the veteran was not prejudiced by any VCAA 
notice timing deficiency.  See VAOPGCPREC 8-2003.  

Numerous service, VA and private records are in the file, as 
is the transcript of the veteran's local hearing.  He 
underwent numerous VA examinations and the reports of these 
examinations have been obtained and reviewed.  He has not 
indicated that there are any outstanding records pertaining 
to his claims.  

VA has satisfied its duties to notify and assist in 
accordance with the VCAA, and additional development efforts 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Therefore, the veteran is not prejudiced by the 
Board's adjudication of his claims.  

ORDER

Service connection is denied for a psychiatric disorder to 
include PTSD.

An initial rating in excess of 40 percent is denied for type 
II diabetes mellitus.

A rating in excess of 10 percent is denied for hepatomegaly.



	
_________________________________________________
	David A. Saadat
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


